Exhibit 10.18

 

AV HOMES, INC.

2015 INCENTIVE COMPENSATION PLAN

 

Performance Share Unit Award Agreement

 

AV Homes, Inc. (the “Company”), pursuant to its 2015 Incentive Compensation Plan
(the “Plan”), hereby grants to you, the Participant named below, an award of
units representing the right to receive shares of the Company’s common stock,
whose vesting is subject to the satisfaction of both service-based and
performance-based conditions (the “Performance Share Units” or “Units”).  The
terms and conditions of this Performance Share Unit Award are set forth in this
Performance Share Unit Award Agreement (the “Agreement”), consisting of this
cover page and the Terms and Conditions on the following pages (including the
appendices thereto), and in the Plan document, a copy of which has been provided
to you.  Any capitalized term that is not defined in this Agreement shall have
the meaning set forth in the Plan as it currently exists or as it is amended in
the future.

 

Name of Participant:            [_______________________]

Target Number of Units:     [_____]

Grant Date:

[_____]

Scheduled Vesting Date:  [_____]

Vesting Schedule:            [_____]

Performance Period:   [_____]

 

 

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document.  You acknowledge that you
have reviewed these documents and that they set forth the entire agreement
between you and the Company regarding your rights and obligations in connection
with this Performance Share Unit Award.

 

PARTICIPANT:

 

AV HOMES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

[Name]

 

 

 

 







--------------------------------------------------------------------------------

 



AV Homes, Inc.

2015 Incentive Compensation Plan

 

Performance Share Unit Award Agreement

 

Terms and Conditions

 

1.            Grant of Performance Share Units.  The Company hereby grants to
you, as of the Grant Date specified on the cover page of this Agreement and
subject to the terms and conditions in this Agreement and the Plan, an Award of
Performance Stock Units in an amount initially equal to the Target Number of
Units specified on the cover page of this Agreement.  The number of Units that
may actually be earned and become eligible to vest pursuant to this Award can be
between 0% and 150% of the Target Number of Units.  Each Unit that is earned as
a result of the performance goals specific in Appendix A to this Agreement
having been satisfied and which thereafter vests represents the right to receive
one share of the Company’s common stock.  Prior to their settlement or
forfeiture in accordance with the terms of this Agreement, the Units granted
will be credited to an account in your name maintained by the Company.  This
account will be unfunded and maintained for book-keeping purposes only.

 

2.            Restriction on Units.  Neither this Award nor the Units subject to
this Award may be sold, assigned, transferred, exchanged or encumbered other
than by will or the laws of descent and distribution.  Any attempted transfer in
violation of this Section 2 shall be of no effect and shall result in the
forfeiture of all Units.  The Units and your right to receive Shares in
settlement of the Units under this Agreement shall be subject to forfeiture as
provided in Section 5 until satisfaction of the vesting conditions set forth in
Section 3.    

 

3.            Vesting of Units.  The number of Units that you will be deemed to
have earned (the “Earned Units”) and that are eligible for vesting as of the
Scheduled Vesting Date will be determined by the extent to which the Company has
satisfied the Performance Goals set forth on Appendix A to this Agreement during
the Performance Period.  Any Units subject to this Agreement that are not earned
and do not vest as of the Scheduled Vesting Date will be forfeited.  For
purposes of this Agreement, “Vesting Date” means any date, including the
Scheduled Vesting Date on which Units subject to this Award vest as provided in
this Section 3.

 

(a)            Scheduled Vesting.  The Units eligible to vest on the Scheduled
Vesting Date specified on the cover page of this Agreement will vest on that
date (i) if you have continuously been in Service to the Company or one of its
subsidiaries from the Grant Date to the Scheduled Vesting Date and (ii) only to
the extent that such Units have been earned as provided in this Section 3 during
the applicable performance period. 

 

(b)            Death or Disability.  If your Service terminates prior to the
Scheduled Vesting Date by reason of your death or Disability, then a portion of
the Units will vest as of the date of the termination of your Service.  That
portion shall be equal to the Target Number of Units multiplied by a fraction,
the numerator of which is the number of days between the first day of the
Performance Period and the date of the termination of Service and the
denominator of which is 1,095.  If your Service terminates after the Performance
Period but before the Scheduled Vesting Date, then the Earned Units will vest,
notwithstanding the limitations set forth in Section 3(a), on the Scheduled
Vesting Date as calculated in accordance with this Section 3. 

 

(c)            Accelerated Vesting.  Notwithstanding Section 3(a), all
outstanding Units will vest in full (at the Target level) if your Service to the
Company and its subsidiaries terminates within 24 months after a Change in
Control (as defined in Section 2(g) of the Plan or any employment agreement
between you and the Company) due to your involuntary termination without Cause
or to your voluntary termination for Good Reason.    

 

4.           Settlement of Units.  The Company will promptly, but no later than
two and one half months after the Vesting Date, cause to be issued and delivered
to you one Share in payment and settlement of each vested Unit.  Delivery of the
Shares shall be effected by the delivery of a stock certificate evidencing the
Shares, by an appropriate entry in the stock register maintained by the
Company’s transfer agent with a notice of issuance provided to you, or by the
electronic delivery of the Shares to a brokerage account designed by you, and
shall be subject to the tax withholding provisions of Section 8 and compliance
with all applicable laws, including compliance with the requirements of
applicable federal and state securities laws, and shall be in complete
satisfaction of such vested







--------------------------------------------------------------------------------

 



Units.  Upon settlement of the Units, the Participant will obtain, with respect
to the Shares, full voting and other rights as a stockholder of the Company. 

 

5.            Forfeiture of Units.  Subject to the provisions of Sections 3(b)
and 3(c), if you experience a termination of Service, any unvested Units subject
to this Award shall be forfeited and you shall have no further interest in, or
right to receive Shares in settlement of, such Units. 

 

6.            Dividend Equivalents.  If, during the Performance Period, a cash
dividend is declared and paid by the Company with respect to its common stock,
you will be credited as of the applicable dividend payment date with an
additional number of Units (the “Dividend Units”) equal to (i) the total cash
dividend you would have received if the Target Number of Units credited to you
under this Agreement as of the related dividend payment record date (including
any previously credited Dividend Units) had been actual Shares, divided by (ii)
the Fair Market Value of a Share as of the applicable dividend payment date
(with the quotient rounded down to the nearest whole number).  If, after the
Performance Period but before the settlement of the Units, a cash dividend is
declared and paid by the Company with respect to its common stock, you will be
credited as of the applicable dividend payment date a number of Dividend Units
equal to (i) the total cash dividend you would have received if the Earned Units
under this Agreement as of the related dividend payment record date (including
any previously credited Dividend Units) had been actual Shares, divided by (ii)
the Fair Market Value of a Share as of the applicable dividend payment date
(with the quotient rounded down to the nearest whole number).  Once credited to
your account, Dividend Units will be considered Units for all purposes of this
Agreement, including vesting. 

 

7.            No Stockholder Rights Before Settlement.  You will have no rights
of a stockholder of the Company with respect to any Shares subject to this Unit
until a certificate evidencing such Shares has been issued, electronic delivery
of such Shares has been made to your designated brokerage account, or an
appropriate book entry in the Company’s stock register has been made.  Except as
provided in Section 6 above, no adjustments shall be made for dividends or other
rights if the applicable record date occurs before your stock certificate has
been issued, electronic delivery of your Shares has been made to your designated
brokerage account, or an appropriate book entry in the Company's stock register
has been made, except as otherwise described in the Plan.

 

8.           Withholding Taxes.  You hereby authorize the Company (or any
Company subsidiary) to withhold from the Shares that would otherwise be issued
to you upon vesting of the Units to satisfy any federal, state or local
withholding taxes that may be due as a result of the receipt or vesting of the
Units, unless you have made other arrangements acceptable to the Company for
payment of all such withholding taxes in accordance with the provisions of
Section 14 of the Plan. 

 

9.            Definitions.  For purposes of this Agreement, the following terms
shall have the meanings indicated:

 

(a)            Cause.  “Cause” shall mean: (i) an act of dishonesty in
connection with your responsibilities as an employee; (ii) your arrest for,
commission of, or plea of nolo contendere to, a felony, a crime of moral
turpitude, or any criminal offense the Company’s board of directors (the
“Board”) in good faith determines is damaging to the reputation or operation of
the Company; (iii) your insubordination or willful refusal to follow reasonable
directives of the CEO or the Board; (iv) your breach or threatened breach of any
fiduciary duty or duty of loyalty to the Company; (v) your gross negligence or
willful misconduct in the performance of your duties as an employee of the
Company; (vi) your engagement in conduct that the CEO or the Board reasonably
determines is injurious, whether directly or indirectly, to the Company or any
of its subsidiaries; or (vii) your failure to perform your assigned duties, and,
where such failure is curable, if such failure is not cured within thirty (30)
days following receipt of written notice thereof from the Company.

 

(b)            Good Reason.  “Good Reason” for voluntary termination of
employment following a Change in Control shall mean the occurrence of one or
more of the following events, so long as you provided written notice to the
Company of the event not later than thirty (30) days after it occurred and the
condition resulting from the event has not been remedied by the Company within
thirty (30) days after its receipt of such notice: (i) without your prior
written consent, your then current annual base salary is reduced by 20% or more;
(ii) without your prior written consent, your place of employment is relocated
more than  fifty (50) miles from its location on the Grant Date; (iii) a
material reduction in your duties or responsibilities as an employee; provided,
however, that a change in your reporting relationship or a change in your title
will not, by itself, be sufficient to constitute a material reduction in duties
or responsibilities; or (iv) the Company materially breaches any provision of
this Agreement





--------------------------------------------------------------------------------

 



or any employment agreement between you and the Company.  Any of the foregoing
events shall cease to be Good Reason if you do not terminate your employment
within sixty (60) days after the event occurs.

 

10.          Governing Plan Document.  This Agreement and Performance Share Unit
Award are subject to all the provisions of the Plan, and to all interpretations,
rules and regulations which may, from time to time, be adopted and promulgated
by the Committee pursuant to the Plan.  If there is any conflict between the
provisions of this Agreement and the Plan, the provisions of the Plan, as it may
be amended from time to time, will govern.  You acknowledge that any shares of
Company common stock delivered pursuant to this Agreement will be subject to the
terms of the Company’s Securities Trading Policy or any successor insider
trading policy adopted by the Company from time to time. 

 

11.          Choice of Law.  This Agreement will be interpreted and enforced
under the laws of the state of Delaware (without regard to its conflicts or
choice of law principles).

 

12.          Binding Effect.  This Agreement will be binding in all respects on
your heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.

 

13.          Other Agreements.  You agree that in connection with the settlement
of the Units and issuance to you of any Shares, you will execute such documents
as may be necessary to become a party to any stockholder, voting or similar
agreements as the Company may require.

14.          Restrictive Legends.  The Company may place a legend or legends on
any certificate representing Shares issued upon settlement of the Units
summarizing transfer and other restrictions to which the Shares may be subject
under applicable securities laws, other provisions of this Agreement, or other
agreements contemplated by Section 13 of this Agreement.  You agree that in
order to ensure compliance with the restrictions referred to in this Agreement,
the Company may issue appropriate “stop transfer” instructions to its transfer
agent.

 

15.          No Right to Continued Employment.  This Agreement does not give you
a right to continued employment with the Company or any of its subsidiaries, and
the Company or any such subsidiary may terminate your employment at any time and
otherwise deal with you without regard to the effect it may have upon you under
this Agreement.    

 

16.         Notices.  Every notice or other communication relating to this
Agreement shall be in writing and shall be mailed to or delivered to the party
for whom it is intended at such address as may from time to time be designated
by it in a notice mailed or delivered to the other party as herein
provided.  Unless and until some other address is so designated, all notices or
communications by you to the Company shall be mailed or delivered to the Company
at its office at 8601 N. Scottsdale Road, Suite 225, Scottsdale, Arizona 85253,
Attention: Corporate Secretary, and all notices or communications by the Company
to you may be given to you personally or may be mailed or emailed to you at the
applicable address indicated in the Company's records as your most recent
mailing or email address.

 

17.         No Waiver; Amendments.  The failure of either party hereto to
enforce at any time any provision of this Agreement shall in no way be construed
as a waiver of such provision or of any other provision of this Agreement.  This
Agreement can be modified or amended only by a written agreement signed or
otherwise authenticated in a manner approved by the Company by both parties
hereto.

 

By signing the cover page of this Agreement or otherwise accepting this Award in
a manner approved by the Company, you agree to all the terms and conditions
contained in this Agreement and in the Plan document.



--------------------------------------------------------------------------------